                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON

                                     PORTLAND DIVISION



UNITED STATES OF AMERICA,                             )
                                                      )
                       Plaintiff,                     )                  3: 17-cr-00427-JO
                                                      )
       v.                                             )           OPINION AND ORDER
                                                      )
FRANCISCO JAVIER VIEIRA-FEREL                         )
                                                      )
                       Defendant.                     )




JONES, District Judge.


       The grand jury indicted defendant Francisco Vieira-Ferel (Vieira-Ferel) on one count of

illegal reentry, in violation of 8 U.S.C. § 1326. The indictment alleges that Vieira-Ferel unlawfully

reentered the United States without the consent of the appropriate authorities after having been

removed as an alien on May 11, 2014. 1 Vieira-Ferel collaterally attacks a previous removal order

entered against him on March 8, 2014, following expedited removal proceedings under 8 U.S.C.

§ 1225. Vieira-Ferel contends the expedited removal proceedings that produced the removal order

of March 2014 did not comport with due process and that he was prejudiced as a result. I conclude

that his due process rights were violated and resulted in prejudice to him.




1The removal order of March 8, 2014 was subsequently reinstated on March 24, 2014 and May
11, 2014. While Vieira-Ferel attacks the May 2014 removal order, the pertinent facts arise out of
the March 8, 2014 removal process.
1 OPINION AND ORDER
                                  FACTUAL BACKGROUND

       Vieira-Pere! is a thirty-two-year-old Mexican national and citizen with no criminal

record. On March 8, 2014, a border patrol agent arrested Vieira-Pere! in the District of Arizona,

thi1iy meters from the border. Because Vieira-Pere! was present in the United States without

permission, had been discovered within 100 miles of the border, and could not establish that he

had been present in the United States for the prior fomieen days, the border patrol agent

commenced an expedited removal proceeding pursuant to 8 U.S.C. § 1225. During the removal

proceeding, Mark Koska (Koska), a Border Patrol Agent, completed a Notice and Order of

Expedited Removal Form I-860. [#22-3]. This form documents that Vieira-Pere! was "an

immigrant not in possession of a valid unexpired immigrant visa, reentry permit, border crossing

card or other valid entry document required by the Immigration and Nationality Act." Koska

signed a certificate of service at the bottom of the form attesting that he personally served the

original Form I-860 on Vieira-Pere!. Vieira-Ferel's signature does not appear on the front of

Form I-860 and the back of the form is not in the record.

       During the removal proceedings, Vieira-Pere! answered questions about his background

and his entry into the United States. Vieira-Ferel's answers were memorialized in a two-page

Record of Sworn Statement (Form I-867 A). [#22-4 at 2-3]. Vieira-Pere! initialed page one of

the form and signed page two. Form I-867B, a Jurat for Record of Sworn Statement, signed by

Vieira-Pere!, affirmed the truth of his statements contained in Form I-867 A. [#22-4 at 4]. The

signed Form I-867B inaccurately states that Form I-867 A consisted of one page. In these forms,

Vieira-Pere! indicated that he climbed over a fence to enter the United States and came looking

for work.




2 OPINION AND ORDER
        Koska also completed Form I-213, Record of Deportable/Inadmissible Alien [#22-1 ],

which included basic information about Vieira-Pere!, his fingerprints and the latitudinal and

longitudinal coordintes for the location of his arrest. In this document, Vieira-Pere! provided

Mexican addresses for his wife and parents. This form also indicates that Vieira-Pere! was "a

candidate and participant in the ALIEN TRANSFER EXIT PROGRAM as part of the

OPERATION ALLIANCE TO COMBAT TRANSNATIONAL THREATS." Following the

expedited proceeding, Vieira-Pere! was removed on March 9, 2014.

       On October 31, 2017, Vieira-Pere! was found in the United States in the District of

Oregon, taken into custody and charged with illegal reentry under 8 U .S.C. § 1326.



                                      LEGAL STANDARD

       Any individual who enters the United States is entitled to the protections of the Due

Process Clause, regardless of his legal status. Zadvydas v. Davis, 533 U.S. 678,693 (2001).

Due process requires "some meaningful review" of an administrative proceeding that results in a

removal order that underlies the imposition of a criminal charge. United States v. Barajas-

Alvarado, 655 F.3d 1077, 1079 (9th Cir. 2011). When Congress enacts a procedure, aliens are

entitled to it. Barajas-Alvarado, 655 F.3d at 1084.

       To convict an alien of illegal reentry the government has the burden of proving that "the

alien left the United States under order of exclusion, deportation, or removal, and then illegally

reentered." Barajas-Alvarado, 655 F.3d at 1079. A defendant may collaterally attack his prior

removal order when facing criminal sanctions for unlawfully reentering the United States. 8

U.S.C. § 1326(d); UnitedStatesv. Raya-Vaca, 771 F.3d 1195, 1201 (9th Cir. 2014). In order to

succeed in collaterally attacking an underlying removal order a defendant must demonstrate that



3 OPINION AND ORDER
"(1) [he] exhausted any administrative remedies that may have been available to seek relief

against the order; (2) the depmtation proceedings at which the order was issued improperly

deprived [him] of the opportunity for judicial review; and (3) the entry of the order was

fundamentally unfair." 8 U.S.C. § 1326(d). A removal order is fundamentally unfair ifa

defendant's due process rights were violated and he suffered prejudice as a result. United States

v. Garcia-Santana, 774 P.3d 528, 532-33 (9th Cir. 2014).

       An expedited removal proceeding pursuant to 8 U.S.C. § 1225(b)(l) may be employed by

an immigration official ifan alien is discovered within 100 miles of the United States border, has

been in the United States for less than fomteen days and was not legally admitted. 8 U.S.C. §

1225(b)(l)(A)(i). "An alien present in the United States who has not been admitted or who

arrives in the United States ... shall be deemed for the purposes of this chapter an applicant for

admission." 8 U.S.C. § 1225(a)(l). During expedited removal proceedings, immigration

officers determine the admissibility ofan alien and, if necessary, issue removal orders. 8 U.S.C.

§ 1225(a)(l).



                                           DISCUSSION

       The statute governing expedited removal, 8 U.S.C. § 1225(b)(l), provides no opportunity

for administrative or judicial review. Raya-Vaca, 771 P.3d at 1202. Thus, Vieira-Pere! has

exhausted all available administrative remedies and was deprived of an opportunity for judicial

review, satisfying the first two elements required to collaterally attack his removal proceedings.

However, to challenge successfully a prior removal order, Vieira-Pere! still must establish that

the earlier proceeding was "fundamentally unfair." He must show that his due process rights




4 OPINION AND ORDER
were violated and he was prejudiced as a result. United States v. Garcia-Gonzalez, 791 F.3d

1175, 1177 (9th Cir. 2015).



   I.      Due Process

        Vieira-Ferel did not apply for entry into the United States at a port of entry. He was

apprehended thirty meters north of the border after he climbed over a border fence. "[A]liens

who have once passed through our gates, even illegally, may be expelled only after proceedings

conforming to traditional standards of fairness encompassed in due process oflaw."

Shaughnessy v. United States ex rel. Mezei, 345 U.S. 206,212 (1953); Raya-Vaca, 771 F.3d at

1203. Even expedited removal proceedings must comport with the essential principles of due

process: notice and an opportunity to be heard. Raya-Vaca, 755 F.3d at 1204. When Congress

or a federal agency enacts a procedure through statute or regulation, "aliens are entitled to it."

Barajas-Alvarado, 655 F.3d at 1084 (9th Cir. 2011).

        The required process for expedited removal proceedings is set out in 8 C.F.R. §

235.3(b)(2)(i):

        The examining immigration officer shall read (or have read) to the alien all
        information contained on Form I-867A. Following questioning and recording of the
        alien's statement regarding identity, alienage, and inadmissibility, the examining
        immigration officer shall record the alien's response to the questions contained on
        Form I-867B, and have the alien read (or have read to him or her) the statement, and
        the alien shall sign and initial each page of the statement and each correction. The
        examining immigration officer shall advise the alien of the charges against him or her
        on Form 1-860, Notice and Order of Expedited Removal, and the alien shall be given
        an oppmtunity to respond to those charges in the sworn statement. After obtaining
        supervisory concurrence in accordance with paragraph (b )(7) of this section, the
        examining immigration official shall serve the alien with Form 1-860 and the alien
        shall sign the reverse of the form acknowledging receipt. Interpretative assistance
        shall be used if necessary to communicate with the alien.

8 C.F.R. § 235.3(b)(2)(i) (emphasis added).




5 OPINION AND ORDER
       Vieira-Pere! argues that the Border Patrol agents deprived him of due process when: (1)

they failed to advise him of the charges against him; and (2) they did not review his sworn

statement in Form I-867 A before asking him to sign Form I-867B. Regarding his first

contention, Vieira-Pere! insists he was unaware that he was in removal proceedings because the

attending immigration officials failed to advise him of the charges against him on Form I-860.

According to Vieira-Ferel's 2018 sworn statement, he has no memory of the agents

communicating the contents of Form I-860 to him nor does he remember signing the back of the

document. [#22-1 at 3]. The government argues that Koska' s signature at the bottom of Form I-

860 shows that the contents of the document were effectively communicated to Vieira-Pere!.

But, Koska's signature at the bottom of Form I-860, titled "Certificate of Service," indicates only

that the CBP officer "personally served the original of this notice upon [Vieira-Pere!]." This

certificate says nothing about whether it was communicated to Vieira-Pere! in the Spanish

language or whether he understood the proceedings and therefore does little to dispel due process

concerns. See United States. v. Rojas-Fuerte, 2019 WL 1757523 at *5 (D. Or. Apr. 19, 2019)

("In the absence of a signature by [the defendant] ... the Court cannot confirm that [the

defendant] actually was advised of the specific charge or charges against him in a language that

he could understand"). Furthermore, the regulation requires that the alien sign the back of the

form aclmowledging receipt. The I-860 form submitted in the record here does not provide

adequate assurance that Vieira-Pere! was notified of the charges. Without proof of that notice, I

find Vieira-Ferel's due process rights were violated. 2




       2 As I have detennined that Vieira-Ferel's due process rights were violated, I do not
address his second ground, that the border patrol agent did not review his sworn statement in
Form I-867 A before asking him to sign Form I-867B and that he initialed and signed forms
without understanding their significance. [#22-1, at 3]. I note that Form I-867B contained an
6 OPINION AND ORDER
   II.      Prejudice

         To show fundamental unfairness, a defendant must show that he was prejudiced by the

violation of his due process rights. United States v. Ubaldo-Figueroa, 364 F.3d 1042, 1048 (9th

Cir. 2004), Raya-Vaca, 771 F.3d at 1206. To do this, Vieira-Ferel must demonstrate that he had

plausible grounds for relief from the removal order. See Raya-Vaca, 771 F.3d at 1206. The

standard for plausibility requires that a defendant establish "some evidentiary basis on which

relief could have been granted." Raya-Vaca, 771 F.3d at 1207 (quotation marks omitted). An

applicant for admission to the United States may, at the discretion of the attending immigration

official, withdraw his application and depart voluntarily without the need for a formal removal

order. 8 C.F.R. § 1235.4.

         Vieira-Ferel argues he suffered prejudice because immigration officials failed to inform

him of potential avenues for relief from depotiation, specifically, being permitted to withdraw

his application for admission and immediately depart the United States voluntarily. Vieira-Ferel

relies on Raya-Vaca, as well as two recent district couti decisions, all of which identify voluntary

application withdrawal as a process available to aliens apprehended in the United States. Raya-

Vaca, 771 F.3d at 1206; United States v. Ramirez-Diaz, 359 F. Supp. 3d 994, 999 (D. Or. 2019);

Rojas-Fuerte, 2019 WL 1757523 at *6. The government disputes that Vieira-Ferel had a

plausible ground for voluntary withdrawal. It first argues that Vieira-Ferel was not eligible to

withdraw his application because he did not present himself at a port of entry. And next, the

government asserts that even ifVieira-Ferel were eligible to withdraw his application, he cannot




incorrect page number reference which lends credence to Vieira-Ferel's asse1iion that he did not
read or understand the documents he was signing.


7 OPINION AND ORDER
show a plausible likelihood that immigration officials would have allowed him to withdraw his

application voluntarily.

       According to the government, Customs and Border Protection (CBP), consists of the

Office of Field Operations (OFO), an entity generally responsible for managing ports of entry to

the United States, and the United States Border Patrol (USBP), which is tasked with

apprehending contraband and people entering illegally along the United States border. The two

entities employ different processes and procedures. While the OFO allows for immigrants

appearing at ports of entry to request a withdrawal of their application for admission, the USBP

instead permits "voluntary return" of individuals detained along the border. [# 33 at 10-11].

Thus, the government contends Vieira-Ferel was limited to voluntary return, not withdrawal of

application for admission.

       However, the government fails to explain the unambiguous statutory language in 8

U.S.C. § 1225. Section 1225(1) states: "An alien present in the United States who has not been

admitted or who arrives in the United States (whether or not at a designated port of arrival .. .)

shall be deemed/or the purposes of this chapter an applicant/or admission." (emphasis added).

In the same chapter, merely a few paragraphs later, the statutory language declares that an

applicant for admission may be permitted to withdraw his or her application for admission,

subject to the discretion of the Attorney General. 8 U.S.C. § 1225(4) (see also United States v.

Zuniga-Vargas, 2018 WL 6653204 (D. Nv. Dec. 19, 2018) for similar reasoning). By being

physically present in the United States and therefore an applicant for admission under 8 U.S.C. §

1225 (!), Vieira-Ferel was eligible to withdraw his application subject to the discretion of the

Attorney General.




8 OPINION AND ORDER
        Having established that Vieira-Pere! was eligible to withdraw his application I am now

tasked with judging the plausibility that his request would have been granted. Voluntary

withdrawal is a form of discretionary relief outlined in 8 U.S.C. § 1225(a)(4). When reviewing

discretionary relief, a court identifies the factors used by officials in making their decision and

weighs the factors in light of the particular circumstances in that case. Thereafter, a court

decides whether it is plausible the immigration official could have permitted the alien to

withdraw his application for admission. United States v. Gonzalez-Flores, 804 F.3d 920, 927

(9th Cir. 2015); United States v. Rojas-Pedroza, 716 F.3d 1253, 1263 (9th Cir. 2013).

        Vieira-Pere!, like the defendants in Barcdas-Alvarado and Raya-Vaca, identifies the

Inspector's Field Manual as containing the criteria CBP officers consider when determining

whether to grant a voluntary withdrawal. See Barajas-Alvarado, 655 F.3d at 1090. "The

Inspector's Field Manual provides for a highly individualized dete1mination and instructs

officers to 'consider all facts and circumstances related to the case to determine whether

permitting withdrawal would be in the best interest of justice."' Raya-Vaca, 771 F.3d at 1207

(quoting INS Inspector's Field Manual§ 17.2(a)(2007)).

        The Manual lists six, non-exhaustive factors for the officer to consider: "(I) the

seriousness of the immigration violation; (2) previous findings of inadmissibility against the

alien; (3) intent on the part of the alien to violate the law; (4) ability to easily overcome the

ground of inadmissibility; (5) age or poor health of the alien; and (6) other humanitarian or

public interest considerations." INS Inspector's Field Manual § l 7.2(a) (2007); see Barajas-

Alvarado, 655 F.3d at 1090. 3



       3 The Manual also provides that "in situations where there is obvious [or] deliberate
fraud" voluntary withdrawal should not usually be granted. INS Inspector's Field Manual §
17.2(a) (2007). Vieira-Pere! did not commit a deliberate fraud by simply crossing the border
9 OPINION AND ORDER
       Considering all the facts and circumstances in this case, I find that at the time ofVieira-

Ferel's 2014 removal, there was an evidentiary basis upon which relief, withdrawal of

application for admission, could have been granted. The first four factors weigh in Vieira-

Ferel's favor. First, as to the seriousness of the immigration violation, Vieira-Ferel entered the

United States without inspection, but he did so without attempting to elude capture by violent or

dishonest means. Second, at the time ofVieira-Ferel's March 2014 removal, he had no previous

findings of inadmissibility. Third, while Vieira-Ferel intended to violate immigration law by

crossing into the United States without inspection, all aliens subject to this process, other than

one who mistakenly blunders across the border, intended to violate immigration laws. Vieira-

Ferel 's stated reason for crossing the border was to find work. He was not found with drugs,

weapons or false papers--items indicating an intent to violate laws other than immigration laws.

       Regarding the fourth factor, whether he could easily overcome his inadmissibility,

Vieira-Ferel cites his work history and statistical probability in arguing that he was a strong

candidate for an H-2A temporary agricultural work visa. While the statistics cited by Vieira-

Ferel (90% approval rate for H-2A visa applications in 2014) alone cannot establish plausibility

ofrelief, they may be considered. Raya-Vaca at 1209 (citing Demore v. Kim, 538 U.S. 510, 518-

31 (2003) (considering statistics when assessing challenge to immigration statute)). That said,

Vieira-Ferel had no petitions for status pending,

       The government offers its own statistics to counter Vieira-Ferel's contention: evidence

that CBP, at the time ofVieira-Ferel's removal, had implemented a policy that favored "high



without inspection. See Raya-Vaca, 771 F.3d at 1208 (simply entering the United States without
inspection is not an act of deliberate fraud). Cf United States v. Flores, 901 F.3d 1150, 1163-64
(9th Cir. 2018); United States v. Garcia-Gonzalez, 791 F.3d 1175, 1179 (9th Cir. 2015); Barajas-
Alvarado, 655 F.3d at 1090-91.

10 OPINION AND ORDER
consequences" for apprehended unlawful immigrants. The government contends that by 2014,

vo/untmy returns had fallen to 4% from 2010's 59%. [# 33 at 11]. While these statistics may be

evidence of a broader policy of denying discretionary grants of relief, they do not squarely

address the number of voluntary withdrawals of applications for admission granted at the time of

Vieira-Ferel's removal. The Ninth Circuit has also made it clear that statistics alone cannot show

plausibility, however they may be considered "in conjunction with other individualized evidence

supporting the plausibility of relief." Raya-Vaca, 771 F.3d at 1209. I find this factor supports

Vieira-Ferel's claim.

        The fifth factor, his relative youth and good health at the time of his removal, weighs

against the plausibility of relief, as it did for Raya-Vaca.

        The final factor identified in the Manual asks the reviewing official to weigh the

humanitarian and public interest considerations sunounding the withdrawal request. Vieira-

Ferel c01Tectly notes that family unity is a compelling humanitarian consideration and canies

significant weight. Raya-Vaca, 771 F.3d at 1208. He now claims that at the time of his March

2014 expedited removal proceedings, his parents and six of his sisters resided in the United

States [#22 at 17], and their presence should be considered compelling in his case. This claim

contradicts the information he provided in 2014 when he identified his wife and parents' address

as "Domocilio Conocido, Gabriel Samora, Michoacan, Mexico" on form I-213. [#22-2 at 3]. I

view the record the immigration official had at the time of the removal proceeding and find no

evidence of family unity to sway the immigration official. This factor does not aid Vieira-Ferel's

asseiiion that relief was plausible.




11 OPINION AND ORDER
       When all the evidence and factors are weighed, Vieira-Ferel established "some

evidentiary basis on which relief could have been granted." I find it is plausible that immigration

officials might have granted relief from removal. Rojas-Pedroza, 716 F.3d at 1263.



                                          CONCLUSION

       Immigration officials denied Vieira-Ferel due process during his 2014 expedited removal

proceeding when they failed to follow established procedure and did not provide Vieira-Ferel

with notice of the charges. Vieira-Ferel was prejudiced by the entry of the removal order

because had he known of and been allowed to withdraw his application for admission, it is

plausible that immigration officials would have granted his request. Finally, because a flawed

removal order cannot be the basis of for a reinstated removal order I GRANT Vieira-Ferel's

Motion to Dismiss [#21] with prejudice.



       DATED this    ~day of August, 2019.




12 OPINION AND ORDER
